The opinion of the court %as delivered by
Isham, J.
It is admitted that the trustees were indebted to the principal debtor, in the sum of seventy-five dollars, at the time of the service of this writ, and in a larger sum at the time of their disclosure. But it is insisted that they are not chargeable, as trustees, in this case, as the debt had been assigned to the claimants before the service of this process, of which the trustees had notice, and in pursuance of which they had made several payments.
The assignment of this claim was made on the 10th of February, 1854. It is not expressly stated that there was an indebtedness, from the principal debtor to the claimants, at the time that assignment was made. But the assignment purports to have been made to secure them on a previous indebtedness, as well as for subsequent advances. The inference is not unreasonable, that the note of $86.71, which 'was given by the debtor to the claimants on the 17th of June, 1854, was for an indebtedness, in part at least, at that time; but if not, the effect will be the same, if it was made to obtain future advances. Neither does it appear that there was an indebtedness, at the time of the assignment, from the trustees to. the principal debtor. There is nothing stated in the case showing that such an indebtedness existed. The case must be considered) therefore, as if there was no existing claim due from the trustees to the debtor at that time. The question then arises, whether that assignment gave to the claimants such a right to the money as it fell due from the trustees to the principal debtor, for his subsequent earnings, as will enable them to hold it, against an attachment by this trustee process. In the case of Mahill v. Quinn and trustees, *221 Gray 105, it was held that an assignment could not be made of future earnings, “when they constituted a mere possibility coupled with no interest.” Such a state of things, it was held, existed, when the person making the assignment was under no subsisting engagement under which wages were to be earned, and when it depended altogether upon a future engagement whether anything would ever become due. But when the debtor is in the actual employment of another, and is receiving wages under a subsisting engagement, an assignment by him of his future earnings may be made, not only for the security and payment of a present indebtedness, but for such advances as he may find it necessary to obtain. This principle is fully established by the cases to which we were referred. Weed v. Jewett, 2 Met. 608; Brackett v. Blake, 7 Met. 335; Emery v. Lawrence, 8 Cush. 151; 2 Selden 187.
The debtor in this case, at the time of his assignment to the claimants, was in the actual employment of the trustees, under a subsisting contract, at a given price per day, and had in that manner labored for them for some two or three years previous &wkey;and though he had the right to leave their employment, and they had the right to discharge him, yet so long as that relation existed between them, we think, the authorities are satisfactory in holding that the claimants were entitled to receive, under that assignment, his accruing wages, in payment of the advances which they had made.
The’ judgment of the county court must be reversed, and the trustees discharged.